Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION g ) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15( d ) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 1-9493 Paxar Corporation (Exact name of registrant as specified in its charter) 105 Corporate Park Drive White Plains, New York 10603 Boise, Idaho (914) 697-6800 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Common Stock, $0.10 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(l)(i) [X] Rule 12h-3(b)(l)(i) [X] Rule 12g-4(a)(l)(ii) [ ] Rule 12h-3(b)(1)(ii) [ ] Rule 12g-4(a)(2)(i) [ ] Rule 12h-3(b)(2)(i) [ ] Rule 12g-4(a)(2)(ii) [ ] Rule 12h-3(b)(2)(ii) [ ] Rule 15d-6 [ ] Approximate number of holders of record as of the certification or notice date: Common Stock: 1 holders of record Pursuant to the requirements of the Securities Exchange Act of 1934, Paxar Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: June 15, 2007 PAXAR CORPORATION By: /s/ Richard P. Randall Name: Richard P. Randall Title: Vice President and Secretary
